Name: Commission Regulation (EEC) No 758/90 of 29 March 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/ 14 Official Journal of the European Communities 30 . 3 . 90 COMMISSION REGULATION (EEC) No 758/90 of 29 March 1990 fixing the import levies on frozen sheepmeat and goatmeat and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3869/89 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3869/89 (2), as last amended by Regulation (EEC) No 518/90 (3) ; Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force oa 2 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 374, 22. 12. 1989; p . 54. (3) OJ No L 53 , 1 . 3 . 1990, p. 68. (*) OJ No L 84, 30. 3 . 1990, p. 85 . 30. 3 . 90 Official Journal of the European Communities No L 83/15 ANNEX to the Commission Regulation of 29 March 1990 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 14 from 2 to 8 April 1990 Week No 15 from 9 to 15 April 1990 Week No 16 from 16 to 22 April 1990 Week No 17 from 23 to 29 April 1990 Week No 18 from 30 April to 6 May 1990 0204 30 00 0204 41 00 0204 4210 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 5051 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 225,493 225,493 157,845 248,042 293,141 293,141 410,397 225,493 157,845 248,042 293,141 293,141 410,397 225,103 225,103 157,572 247,613 292,634 292,634 409,687 225,103 157,572 247,613 292,634 292,634 409,687 223,400 223,400 156,380 245,740 290,420 290,420 406,588 223,400 156,380 245,740 290,420 290,420 406,588 220,850 220,850 154,595 242,935 287,105 287,105 401,947 220,850 154,595 242,935 287,105 287,105 401,947 217,865 217,865 152,506 239,652 283,225 283,225 396,514 217,865 152,506 239,652 283,225 283,225 396,514 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.